Citation Nr: 0002014	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-13 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
February 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
the cause of the veteran's death, DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, but granted entitlement to 
Chapter 35 Dependents' Educational Assistance.  In June 1999, 
the RO appeared to inadvertently indicate that entitlement to 
such benefits had not been established.  As the record shows 
that these benefits had already been granted in April 1995, 
the Board concludes this issue is not before the Board.  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
RO; however, the appellant submitted a statement with this 
evidence waiving RO consideration of such evidence.  
38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.  

2.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  

3.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred during active service.  
38 U.S.C.A. §§ 1110, 1112(c)(1), 1310, 5107 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.303, 3.309(d), 3.310, 3.311, 
3.312 (1999).  

2.  The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107(a) (West 1991); 38 C.F.R. § 3.22 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Factual Background

The veteran's death certificate shows that he died in 
November 1994, with the immediate cause of death listed as 
arteriosclerotic coronary artery disease.  

No underlying or contributory causes were listed, and the 
manner of death was noted as being natural.  

Service medical records show no documentation of a heart 
disorder, including coronary artery disease.  In particular, 
the enlistment and separation examinations noted that the 
veteran's heart and vascular systems were normal.  Service 
medical records are negative for a diagnosis of a mental 
impairment.  Service records indicate that he underwent basic 
training in July 1962 and was stationed in New London, 
Connecticut from November 1962 to October 1963, and at the 
U.S. Naval Station (USNS) in Argentia, Newfoundland from 
January 1964 to approximately March 1965.  He was aboard the 
USS CARRONADE from approximately November 1965 to December 
1966.  

Service records show that the veteran was disciplined for 
underage consumption and possession of alcohol in June 1964 
while stationed at the USNS in Argentia, Newfoundland.  He 
was again disciplined in June 1964 while drunk in his 
quarters.  He was disciplined in July 1964 for being drunk 
while on duty at the USNS in Argentina, Newfoundland.  He was 
disciplined in July 1965 for consumption of alcoholic 
beverages by a minor while in Tijuana, Mexico.  

Following his discharge from service, the veteran was 
admitted to Big Spring, Texas VA Medical Center (VAMC) in 
January 1981 for alcoholism and alcohol abuse.  He was 
admitted to the detoxification area and given medication for 
withdrawal.  

In February 1986 the veteran was admitted to the VAMC in Salt 
Lake City for complaints of shortness of breath and increased 
dyspnea on exertion.  He admitted to heavy drug use with 
speed.  

During his admission, pulmonary function testing revealed 
moderate obstruction.  It was thought that this was secondary 
to silicosis and chronic obstructive pulmonary disease 
(COPD).  He was found to be positive for "PPD," and was 
also noted as having headaches.  It was noted that he had a 
history of recurrent meningitis.  The discharge diagnoses 
were continuous amphetamines dependence, other mixed 
substance abuse, antisocial personality features, tension 
headaches, a history of erosive gastritis, a history of 
hepatitis (1968), a history of recurrent meningitis, and 
anisocoria secondary to trauma.  

The veteran was admitted to the VAMC in April 1989 for 
treatment of alcohol dependence.  A long history of excessive 
drinking, worse over the past four years was noted.  He 
reported that he started drinking at the age of 16 and that 
this continued through the military service to the present 
time.  It was also reported that his father and one brother 
were alcoholics who committed suicide.  The diagnosis, in 
pertinent part was continued alcohol dependence.  

In August 1989 the veteran was admitted to a VAMC for nausea 
and vomiting.  He was treated for persistent nausea and 
vomiting secondary to alcohol gastritis and metabolic 
alkalosis secondary to the first diagnosis.  

In February 1990 the veteran was admitted to the Louisville 
VAMC for treatment of alcohol abuse and dependence, and major 
depression.  It was noted that he was intoxicated and 
expressing suicidal ideation.  

In August 1990 the veteran was admitted to the Louisville 
VAMC for treatment of alcohol abuse and intoxication as well 
as major depression.  He was noted as having suicidal 
ideations and alcohol withdrawal on admission.  The veteran 
was treated and was noted on discharge as having a brighter 
affect.  It was also noted that he was detoxified of alcohol.  

In January 1991 the veteran was admitted to the Louisville 
VAMC for alcohol detoxification.  Suicidal ideation with no 
plan was noted on admission.  During the admission, the 
veteran reported that his father and brother had committed 
suicide and that his mother and another brother had died in a 
car accident.  The diagnosis was "ETOH" abuse/dependence.  

The veteran was seen at the VAMC in Oklahoma City in May 1991 
with depression and suicidal ideation.  A decreased appetite 
and alcohol consumption were noted.  He reported that he did 
not want to die but that he did not want to feel the way he 
did.  

The veteran was admitted for alcohol detoxification.  It was 
noted that he was drinking excessively on a daily basis with 
frequent blackouts.  He reported that he started drinking as 
a teenager and that he drank heavily while in the service.  
Examination of the heart revealed a regular rate and rhythm 
with no thrills, murmurs, or gallops.  The diagnoses were, in 
pertinent part, continuous alcohol dependence, alcohol 
withdrawal, and alcoholic gastritis.  

The veteran submitted a claim for service connection of post-
traumatic stress disorder (PTSD) in June 1991.

In August 1991, the veteran underwent a VA psychiatric 
examination during which he was diagnosed with a major 
depressive disorder, recurrent and chronic, and a mixed 
personality disorder.  During the examination, he reported 
that he was in and out of Vietnam over a period of about two 
years from 1965 until 1966.  He stated that he was the 
engineer on a 90 man crew for a river boat giving fire 
support to troops on shore.  


In August 1991 (received by the RO in February 1993), the 
veteran was seen for difficulty with his lungs.  A history of 
silicosis was noted, which he stated was the result of 
running a sandblaster.  It was also noted that he was a long-
term heavy smoker at a rate of about two or three packs a day 
for 33 years.  He stated that he had cut back recently.  A 
chest x-ray was found to reveal a normal chest.  Blood 
pressure was 132/92 sitting and 132/92 standing.  The 
impression was shortness of breath (said to be due to 
silicosis), abdominal pain and vomiting of undetermined 
etiology, and subjective instability of the left knee.  

The veteran underwent a psychiatric evaluation in August 1991 
(received by the RO in February 1993).  He reported having a 
problem with his nerves and that it was hard for him to deal 
with people.  He denied any history of hypertension, 
diabetes, renal, or blood diseases.  During the evaluation, 
the examiner indicated his suspicion that depression ran in 
the veteran's family.  The veteran was noted as reporting 
that his younger brother was a drug abuser.  Also noted was a 
history of alcohol abuse.  The VA examiner concluded that the 
veteran was unable to manage his own benefit payments because 
of poor judgment.  The diagnoses were alcohol dependency, 
depressive disorder, borderline personality disorder, 
avoidant personality disorder, and anti-social traits.  

In November 1991 (received by the RO in February 1993), the 
veteran was admitted to a hospital by the police after 
reportedly holding his family at gunpoint and threatening to 
kill them if the officers came to his house.  It was noted 
that he had been drinking heavily.  He denied suicidal or 
homicidal ideations on admission.  It was also noted that he 
had bronchi in his lungs.  He was treated and discharged with 
diagnoses of alcohol dependence, anti-social personality, and 
chronic bronchitis.  

In March 1992 (received by the RO in February 1993) the 
veteran underwent a psychiatric evaluation.  He reported 
being depressed all of his life.  

A history of suicide in the family was noted.  The examiner 
concluded that there was clearly a history of mental illness 
and substance abuse with the veteran's father and brothers.  
The veteran stated that he thought about suicide every day, 
but had not formulated any specific plans.  It was concluded 
that he did not represent an acute suicide risk.  The 
diagnoses were dysthymic disorder and generalized anxiety 
disorder.  

In July 1992 a VA general mental disorders examination was 
conducted.  A history of substance abuse was noted and the 
impression was substance abuse (multiple drugs and probable 
alcohol), and depression, major with a moderate incapacity to 
work and a moderately severe incapacity to socialize.  

In June 1993, a psychological evaluation was conducted.  On 
examination, the veteran reported being sent to Vietnam in 
1965 where he was assigned to the USS CARRONADE.  He recalled 
an incident while in Vietnam in which he shot people, and 
that he got drunk following this incident and had been 
getting drunk ever since.  The diagnoses, in pertinent part, 
were PTSD, alcohol dependence, and depression.

In August 1993 the veteran was admitted to a VA hospital for 
treatment of PTSD symptoms.  He also reported a history of 
having atrial fibrillation and benign essential hypertension.  
He also reported that he had been drinking since 1962.  The 
pertinent diagnoses on discharge were PTSD, episodic alcohol 
abuse, atrial fibrillation, and benign essential 
hypertension.  

In November 1993, the veteran underwent a VA examination for 
PTSD.  Symptoms of PTSD were noted as well as alcohol 
consumption.  He reported thinking about suicide but stated 
that he had to take care of his family.  He reported a 
history of PTSD symptoms relating to his service in Vietnam.  

The pertinent diagnoses were chronic PTSD with marked 
depression and continuous alcohol dependence.  It was 
indicated that the veteran did not have the capacity to 
maintain employment or social adaptation due to his PTSD.  

In April 1994, the RO granted service connection for PTSD, 
assigning a 100 percent rating, effective June 14, 1991, the 
date the RO received the veteran's claim for PTSD.  The 
veteran was not service connected for any other diseases or 
injuries.  

In August 1994, the veteran was admitted to a VAMC and 
treated for alcohol withdrawal, chronic alcohol abuse, and 
alcoholic gastritis.  He reported a history of alcoholism for 
the past 30 years.  Progress notes from this admission 
indicated that the veteran was at times confused, verbally 
abusive, and belligerent.  

As was stated above, the veteran died in November 1994, with 
the death certificate listing arteriosclerotic coronary heart 
disease as the immediate and only cause of death.  

The autopsy report from November 1994 revealed "several 
arteriosclerosis" on sectioning, with focal restriction of 
the lumen by 80 percent of the left anterior descending 
artery.  A section taken of the liver showed moderate 
steatosis.  A section from the lungs showed mild focal 
infiltration.  The findings were severe arteriosclerosis of 
the coronary arteries and focal pneumonia.  The medical 
examiner, Dr. J-L.Z. concluded that the veteran died of 
arteriosclerosis of the coronary arteries.  Toxicology of the 
blood was negative for alcohol.  

In February 1995, Dr. R.A.T. wrote that she first saw the 
veteran in January 1993 and that he was severely depressed 
and drinking heavily.  She noted that he at one point was 
actively seeking a gun to commit suicide.  She reported that 
he never came back to her office, but that his family was 
continuing to see her and inform her of the veteran's 
problems.  

Dr. R.A.T. concluded that she was convinced that the veteran 
had been treating his depression with alcohol and that it was 
his alcoholism which lead to his demise.  

In April 1995, the appellant filed a claim alleging service 
connection for the cause of the veteran's death.  

In June 1995 the appellant submitted a statement essentially 
contending that the veteran's death was a form of suicide.  
She stated that the veteran had wanted to kill himself, and 
that in the 12 days prior to his death, he had sat on their 
couch and refused to eat.  She concluded that this act, 
combined with his excessive drinking, stressed his heart and 
caused him to die.  She indicated that the veteran's behavior 
was due to psychological problems resulting from his PTSD 
symptoms.  

In May 1996 an article was received which concluded that 
intense psychological stress may trigger episodes of 
irregular heart rhythms that lead to sudden death.  It was 
noted that anxiety was proving to be one of the strongest 
risk factors for sudden cardiac death.  

In May 1996 the RO received a statement from Dr. L.S., dated 
in September 1995, in which he concluded that the veteran's 
PTSD was severe enough to cause his alcoholism and heart 
disease.  He added that these problems were more likely than 
not caused by PTSD.  

In August 1998 a VA examiner provided an opinion noting that 
the veteran's death was due to atherosclerotic coronary 
artery disease.  She found that there had been no research to 
date proving that PTSD causes coronary artery disease.  


In rendering this conclusion, the examiner indicated that she 
had reviewed the claims folder, noting that the veteran had 
once reported that he had started drinking at the age of 16.  
She also noted that there was a family history of alcoholism.  
She concluded that alcoholism was present before his service 
and was not caused by PTSD.  

In March 1999 an article dated from July 1989 was received by 
the RO.  The article related to a World War II prisoner-of-
war (POW) veteran who was being treated for depression and 
PTSD.  The author concluded that the veteran's wartime 
experience as a POW played a causative role in his eventual 
development of hypertension.  He also concluded that PTSD 
placed the veteran at an increased risk for developing 
hypertension.  

Another article received in March 1999 indicated that chronic 
stress can lead to a number of psychosomatic or 
psychophysiological problems including, in pertinent part, 
high blood pressure or hypertension.  It was found that 
hypertension could in turn lead to arteriosclerosis, strokes, 
and kidney malfunctions.  

In September 1999 a hearing at the RO before a travel Member 
of the Board was conducted.  The representative initially 
contended that the August 1998 VA opinion was inadequate 
because it did not cite to both medical opinions linking the 
cause of death to PTSD and alcohol consumption.  Transcript, 
p. 2.  The Board also notes that the representative had 
previously contended in a VA Form 646 that the VA opinion was 
based on faulty assumptions, namely that the veteran's 
brother and father were alcoholics.  

The appellant testified that the veteran was treated by Dr. 
L.S. off and on while they were living at Lake Arrowhead, and 
that he saw him quite frequently in the last two or three 
years before he died.  Tr., p. 3.  

She testified that the veteran had spent time talking about 
suicide in the several days prior to his death.  She stated 
that he refused to get off the couch and refused to eat food 
for the 12 days leading up to his death.  Tr., p. 6.  

She testified that the veteran told her that he was "tired 
of it," tired of thinking about the people he killed while 
he was in Vietnam.  Tr., pp. 6-7.  She stated that he would 
drink and pass out to avoid dealing with such feelings.  See 
Tr., p. 7.  

The appellant testified telling the veteran that it looked 
like he was trying to kill himself by not eating, and that 
the veteran responded that he could end it "real fast" if 
she would bring him a gun.  The appellant testified that she 
was unable to do this for him.  Tr., p. 8.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: 

(1) medical evidence of a current disability; 

(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, 

(3) medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arteriosclerosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).


If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  

Analysis

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant has presented medical evidence in the form of 
physician opinions indicating a possible link between the 
veteran's PTSD and the cause of death.  

The Board also notes that the appellant has testified that 
she worked for many years as a nurse's aid in hospital 
settings and in nursing home settings.  Transcript, p. 7.  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, the Board notes the appellant's reference to 
Dr. G.H. in her VA Form 9.  She stated that Dr. G.H. was the 
veteran's VAMC physician in September 1994.  The appellant 
stated that Dr. G.H. told her over the phone that the veteran 
would die within six months if he did not stop drinking.  The 
appellant stated that Dr. G.H. was no longer with the 
Oklahoma City VAMC and that she was unable to locate her.  

The Board concludes that the duty to assist does not attach 
to the statement of Dr. G.H.  With regard to the retrieval of 
relevant records, the record should show at least the 
possibility that the records exist.  In this case, the 
appellant stated that Dr. G.H.'s statement was made over the 
phone.  She has also stated that she is unable to locate Dr. 
G.H. and that she is no longer with the VAMC.  In addition, 
records from the Oklahoma City VAMC have been obtained by the 
RO.  The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App.  470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App.  473, 476 (1994).

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App.  19, 21 (1993); Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board initially notes that the evidence does not show 
that the veteran had a cardiac condition (including arterial 
hypertension) or arteriosclerotic coronary artery disease 
during or within one year after service.  38 C.F.R. 
§ 3.309 (d).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death was not incurred in or 
was a result of service.  

The appellant contends that the veteran's PTSD and alcoholism 
(she also has indicated that his alcoholism was secondary to 
his PTSD) contributed to the cause of death, arteriosclerotic 
coronary artery disease.  She contends that the veteran's 
death resulted from his act of starvation (not eating food) 
for 12 days prior to his death, and his excessive alcohol 
use.  In this regard, she indicates that his alcoholism and 
act of starvation were secondary his service-connected mental 
disability.  In support of her claim, the appellant has 
submitted private and VA medical records, including two 
medical opinions linking the cause of death to PTSD and to 
alcoholism via the veteran's psychiatric disability.  

In a letter dated in February 1995, Dr. R.A.T. indicated her 
opinion that the veteran's alcoholism was the primary reason 
for the veteran's death, and that the veteran's alcoholism 
was secondary to his severe depression in that he had been 
treating his depression with alcohol.  

In September 1995, Dr. L.S. concluded that the veteran's PTSD 
was severe enough to cause alcoholism and heart disease and 
that these problems were more likely than not caused by his 
PTSD.  

On the other hand is the medical opinion provided by a VA 
examiner in August 1998 in which it was concluded that there 
was no research proving that PTSD causes coronary artery 
disease.  The VA examiner noted Dr. L.S.'s conclusion linking 
PTSD to alcoholism and heart disease.  The VA examiner 
concluded the alcoholism was not caused by PTSD as the record 
showed that he began drinking prior to entering the service.  
The examiner concluded that the alcoholism was present before 
the military service, also noting that there was evidence of 
a familial history of alcoholism.  

The Board attaches greater probative weight to the August 
1998 VA examiner's opinion.  First, the VA examiner indicated 
that she had reviewed the claims folder.  Neither Dr. R.A.T. 
nor Dr. L.S. indicated that they had reviewed the claims 
folder in making their conclusions.  Second, the VA 
examiner's conclusions are supported by the medical evidence 
of record.  The record has documented a long history of 
alcoholism, and the veteran indicated on more than one 
occasion that he began drinking prior to entering the 
service.  

The veteran also reported a history of in-service alcoholism 
dating back prior to his service in Vietnam, when his PTSD 
stressors occurred.  Service records indicate that the 
veteran was disciplined for alcohol-related infractions prior 
to serving in Vietnam.  Thus, the record and the veteran's 
own statements lend support to the VA examiner's opinion that 
alcoholism was not caused by PTSD, as the evidence supports 
the conclusion that he was abusing alcohol prior to the 
occurrence of the Vietnam-related stressors reported by the 
veteran in November 1993, which lead to the diagnosis of 
PTSD.  

Furthermore, neither the autopsy report nor the death 
certificate documented that alcohol or alcoholism contributed 
to the cause of death.  Additionally, there is no medical 
evidence supporting the appellant's contention that the 
veteran's 12 day abstention from food prior to his death 
resulted in or contributed to the cause of death.  

Finally, the opinions of Dr. R.A.T. and Dr. L.S. are entitled 
to little probative weight because neither indicated that 
they had treated the veteran for any kind of heart disorder 
or that they treated him for any consistent length of time.  
Dr. L.S. reported that he had treated the veteran in 1991 and 
1991 for alcoholism and esophagastric problems.  He did not 
indicate that he treated or specifically examined the veteran 
for heart disease.  In addition, Dr. L.S. did not support his 
conclusions with any of his own clinical findings or other 
evidence that would support such a conclusion.  Similarly, 
Dr. R.A.T. indicated that she had seen the veteran on only 
one occasion (January 1993), and the information regarding 
his problems was subsequently related to her through the 
veteran's family.  Dr. R.A.T., a psychologist, did not 
indicate that she had treated the veteran for any heart 
problems.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that it is not error for the Board to favor opinion 
of one competent medical expert over that of another when the 
Board gives adequate statement of reasons and bases).  

The appellant's representative has contended that the VA 
examiner's conclusions were based on faulty assumptions.  The 
representative contended that neither the veteran's father or 
brother were alcoholics and that the VA examiner did not cite 
to the statement of Dr. R.A.T. in making her conclusion.  

First, the record has documented on more than one occasion 
the veteran's report that he had a brother and father who 
were alcoholics.  In addition, at least one physician has 
concluded that there was evidence of substance abuse in his 
family.  


Therefore, the VA examiner's conclusions were not based on an 
assumption, but were based upon actual documentation in the 
record.  

Second, the VA examiner's lack of a specific citation to Dr. 
R.A.T.'s opinion in this instance does not lessen the value 
of his opinion because Dr. R.A.T.'s opinion essentially makes 
the same contention as the opinion made by Dr. L.S., who was 
cited to by the VA examiner.  Both opinions linked the cause 
of death to the veteran's mental disability, and both linked 
his alcoholism to his mental disability.  Furthermore,  the 
VA examiner cited to specific evidence in the record in 
support of her conclusions, indicating that she did in fact 
review the claims folder in making her determination.  

The appellant has also submitted three medical treatises in 
support of her claim.  These treatises are of little 
probative value as they either do not refer to 
arteriosclerotic heart disease or are too general and 
inconclusive to help establish service connection for the 
cause of the veteran's death.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998);  Sacks v. West, 11 Vet. App. 314, 317 
(1998).  

One article linked anxiety with sudden cardiac death.  The 
death certificate did not list sudden cardiac death as the 
cause of death or as contributing to the cause of death.  It 
was concluded in the autopsy report that the veteran died of 
arteriosclerosis of the coronary arteries.  Another article 
remarked on a link between POW-related stressors and 
hypertension; however, the cause of death was not noted as 
being hypertension, and the record has not established that 
the veteran had arterial hypertension.  


Finally, the article indicating that stress can lead to 
hypertension and in turn to arteriosclerosis is too general 
and inconclusive to be of any significant probative value.  
It merely indicates a possible general link and does not 
indicate a more definite link between the veteran's PTSD and 
his arteriosclerotic heart disease.  See Wallin, supra.  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  For these reasons and 
bases, the Board finds that a preponderance of the evidence 
of record establishes that the cause of the veteran's death 
is not related to military service, either directly or 
proximately.  

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C. A. § 1318

Criteria

Benefits authorized by 38 U.S.C. § 1318 shall be paid to a 
deceased veteran's surviving spouse (see § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected when the following conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error (CUE)) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that either: (i) 
Was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

38 C.F.R. § 3.22 (1999).

The Court has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100% disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100% disability rating for such time but for CUE 
in a final rating or Board decision; or (3) if under specific 
and limited exceptions, the veteran was "hypothetically" 
entitled to a 100% disability rating for the required period 
of time.  Marso v. West, No. 97-2178 (U.S. Vet. App., 
December 23, 1999).  

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100% disability rating 
for the required period of time can only be made for claims 
where 38 C.F.R. § 19.196 applies, i.e., for those "entitled 
to receive" claims received prior to the March 1992 
effective date of section 20.1106, or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the veteran's level of disability was 
made.  See Marso, supra (citing to Carpenter v. West, 11 Vet. 
App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 (1998). 

Analysis

The pertinent evidence of record shows that the veteran was 
discharged from active military duty in February 1967.  In 
April 1994, the RO granted service connection for PTSD, 
assigning a 100 percent rating, effective June 14, 1991.  The 
veteran died of arteriosclerotic coronary heart disease in 
November 1994.  


In this case, there is no contention that the veteran was 100 
percent disabled from the date of his discharge from service 
and the record shows that the veteran was not rated as 
totally disabled from the date of discharge for a period of 
not less than five years immediately preceding his death.  
Nor does the appellant argue that any disability other than 
the veteran's PTSD warranted a 100 percent evaluation at any 
time during the veteran's lifetime.  The veteran was in 
actual receipt of total compensation benefits (a 100 percent 
rating for his service-connected PTSD) effective from June 
1991 until his death in November 1994, a period of less than 
10 years.  

Thus, the veteran's PTSD was not rated as totally disabling 
for a period of 5 years following his discharge from service 
nor for a continuous period of 10 or more years immediately 
preceding his death.  Therefore, entitlement cannot be 
granted because the veteran was not rated as totally disabled 
for the statutory period of time.  See Marso, supra.  

In regards to CUE, the RO denied, in pertinent part, service 
connection for a nervous condition in May 1981.  This 
decision became final.  In April 1994, the RO granted service 
connection for PTSD, assigning a 100 percent rating, 
effective June 1991, the date of receipt of the veteran's 
claim of service connection for PTSD.  

The Board finds that the appellant has not alleged the kind 
of error that could be considered clear and unmistakable 
error.  In fact, the record shows no indication that the 
appellant has specifically alleged that there was CUE in any 
final rating decision.  


The standard with respect to raising a claim for CUE is that 
it must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo, 6 Vet. App. at 43.  

CUE requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. Brown, 
9 Vet. App. 52; 57 (1996).  

The Court has held that a claimant must raise with 
specificity issues of CUE under section 1318(b).  See Marso, 
supra.  The appellant has not alleged that there was CUE in 
any previous final rating decisions pertaining to the 
veteran.  She has not alleged with any specificity that an 
error of law or fact was made in a final rating decision.  

As the appellant has not raised the issue of CUE in a final 
rating decision, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the section 1318 analysis.  

The record shows that the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318 was submitted after the 
effective date of 38 C.F.R. § 20.1106.  

The record also shows that there are previous final rating 
decisions denying service connection for a nervous condition 
and a final rating decision assigning a 100 percent 
disability rating for PTSD, effective June 14, 1991.  

Because the appellant filed her claim after the March 1992 
effective date for section 20.1106, and the record shows that 
there are final VA decisions regarding the level of the 
veteran's psychiatric disability, the Board concludes that 
the analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for the 
required period of time is not for application as the limited 
exceptions provided in Carpenter and Wingo are not present in 
this particular case.  See Marso, supra.  

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

